[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO AMEND RECORD (DOCUMENT #845)
The Court has had before it for some while a Motion to Correct a portion of the transcript. In reviewing the transcript in connection with this motion, and in consulting with the court reporter who made extensive review of her notes, the Court offers the following. With respect to the transcript of March 17, 1999, page 105, the transcript is ordered to read as follows beginning with line 2. "It's only the number of complaints that makes this an excess case. And the difference — I'm not sure if you want to talk about — quaere, if a lot of nuisance value cases are the kind of catastrophes that insureds look to purchase excess liability insurance for?"
The Court has a reasonably clear recollection, after reviewing the transcript and the reporter's notes, that that is what was actually said. The Court is issuing this in the nature of a Memorandum of Decision, but is expressly inviting counsel to request a hearing and/or oral argument, by filing a Motion to Reargue this decision. It is the Court's belief that this result is not controversial, but in this particular case the Court has learned not to make that assumption. Therefore, the Court will grant any parties' Motion to Reargue this decision.
Although a notice has gone out that the agreed motion to rectify the transcript has been granted, counsel should be aware that there are numerous additional changes (again, none controversial, one hopes), made in the course of the review of the transcript. The Court will be happy to entertain any motions if any differences between the overnight transcript on which the CT Page 13925 rectification motions were based and the transcript which will be filed with the Supreme Court, cause any party the slightest bit of concern.
Koletsky, J.